                                         CIVIL
             Case 1:19-mc-20496-KMW Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017   1-1 COVER
                                                  EnteredSHEET
                                                          on FLSD Docket 02/06/2019 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS Securities and Exchange Commission                                                      DEFENDANTS MINTRADE TECHNOLOGIES, LLC


   (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
   Amie Riggle Berlin, Esq. SEC 801 Brickell Ave, Suite 1800
   Miami, FL 33131, 305-982-6322
(d) Check County Where Action Arose:                MIAMI- DADE         MONROE         BROWARD      PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                        (For Diversity Cases Only)                                          and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                     PTF          DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State           1             1     Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

    2    U.S. Government                  4                    Diversity                           Citizen of Another State             2          2   Incorporated and Principal Place          5          5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                   Citizen or Subject of a              3          3   Foreign Nation                            6          6
                                                                                                     Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                      BANKRUPTCY                          OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY               625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -             of Property 21 USC 881             423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                Product Liability         690 Other                                  28 USC 157                       3729 (a))
  140 Negotiable Instrument                 Liability                   367 Health Care/                                                                                        400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                         Personal Injury                                                  820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                                830 Patent                         450 Commerce
  152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                                835 Patent – Abbreviated           460 Deportation
                                                                                                                                             New Drug Application
      Student Loans                     340 Marine                          Injury Product                                                   840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                  345 Marine Product                  Liability                          LABOR                           SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY              710 Fair Labor Standards               861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                   Act                                862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending          720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal            740 Railway Labor Act                  864 SSID Title XVI                 Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage           751 Family and Medical                 865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage               Leave Act                                                             891 Agricultural Acts
                                        362 Personal Injury -               Product Liability         790 Other Labor Litigation                                                893 Environmental Matters
                                            Med. Malpractice                                          791 Empl. Ret. Inc.                                                       895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                 Security Act                        FEDERAL TAX SUITS                 Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                      or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                               871 IRS—Third Party 26             Act/Review or Appeal of
                                                                         Sentence                                                            USC 7609
    240 Torts to Land                   443 Housing/                        Other:                                                                                              Agency Decision
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                      IMMIGRATION                                                           950 Constitutionality of State
                                                                                                                                                                                Statutes
    290 All Other Real Property             Employment                   535 Death Penalty            462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other         465 Other Immigration
                                            Other                        550 Civil Rights                 Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
                                                                                           Transferred from           6 Multidistrict
    1    Original          2 Removed         3 Re-filed          4 Reinstated          5                                                      7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI             or                      another district           Litigation
                                                                                                                                                District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                            Appellate Court
                             Court             below)              Reopened                (specify)                  Transfer
                                                                                                                                                from Magistrate           – Direct
                                                                                                                                                Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case YES     NO                             b) Related Cases            YES           NO
RE-FILED CASE(S)                                           JUDGE: awaiting judge/case no.                                                        DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 15 USC §§ 78u(a) and (b) Application to enforce subpoenas
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                      DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                      Yes          No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         2/6/2019

FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                     IFP                    JUDGE                                       MAG JUDGE
